By the Court,

Marcy, J.
It is admitted that the recognizance would be good if taken before the first judge of the Washington common pleas, or any other judge of the degree of counsel. If so it is good, taken before any judge of such court, though he be not first judge, or of the degree of counsel. The statute referred to in 2 R. L. 149, does not confer the power of taking recognizances of bail, either special bail or bail in error. The authority must therefore be looked for in the incidental powers of a judge of the court of record. The recognizance is a record of a domestic tribunal, and as such imports absolute verity, and will be so considered. If on the face of the record it was discovered to be a mere nullity, as if taken before an officer not authorised to take it, it would be treated accordingly. Such, however, is not the case here. The plaintiff is entitled to judgment.